Slide 1 [g20150615190122076.jpg]

Exhibit 10.51



Slide 2 [g20150615190122170.jpg]





Slide 3 [g20150615190122233.jpg]





Slide 4 [g20150615190122311.jpg]





Slide 5 [g20150615190122358.jpg]

COMMERCIAL LEASE AGREEMENT This lease agreement is made and entered into by and
between Thomas C. Calhoon (Landlord) and Digital Turbine, Inc. (Tenant).
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord that
certain property with the improvements thereon, hereinafter called the “leased
premises”, known as 219 West 4th, in the City of Austin, Travis County, Texas;
or as more particularly described below and on attached exhibit “A”. Legal: Lot
12, Black 028, Original City, the northernmost 80.9’ on floors 1 & 2 only, see
Exhibit “B”. The term of this lease shall commence on October 1, 2015, and
ending on December 31,2022, upon the following conditions and covenants: 1.
TAXES AND UTILITIES. Each year during the term of this lease, Tenant shall pay
real estate taxes assessed against the leased premises. Tenant to Escrow with
Landlord 1112 of annual estimated Taxes monthly with Landlord. Tenant shall also
pay all charges for utility services to the leased premises. Tenant's prorata
share of the entire parcel* shall be 75%. (*TCAD Property ID 194310) Taxes will
also be prorated for any partial tax year within the Term based on the actual
number of days elapsed. 2. HOLDING OVER. Failure of Tenant to surrender the
Leased Premises at the expiration of the lease constitutes a holding over which
shall be construed as a tenancy from month to month at a rental rate of $120% of
last months rent, as per this lease. 3. RENT. Rent shall be $ See Special
Provisions per month, payable in advance without demand, on the first of each
month a 315 Lavaca St. in Austin, Texas 78701. Rent received after the first day
of the month shall be deemed delinquent. If rent is not received by Landlord by
the 5th of each month, Tenant shall pay a late charge of $300.00 plus a penalty
of $ 25.00 per day until rent is received in full. Tenant shall pay $ 50.00 for
each returned check. 4. USE. Tenant shall use the Leased Premises for the
following purpose and no other: Office Space. Tenant shall not occupy or allow
the Leased Premises to be occupied for any business or purpose deemed extra
hazardous because of the threat of fire or otherwise. 5. SECURITY DEPOSIT.
Tenant shall pay to Landlord a$ 30,000 security deposit on signing. 6.
INSURANCE. Tenant shall pay for fire and extended coverage on the buildings and
other improvements on the Leased Premises in the amount at fair market value.
Tenant to Escrow 1112 of annual estimated Insurance monthly with Landlord.
Tenant shall provide public liability and property damage insurance for its
business operations on the Leased Premises in the amount of$3.000.000. Said
insurance policies required to be provided by Tenant herein shall name Landlord
as an insured and shall be issued by an insurance company approved by Landlord.
Tenant shall provide Landlord with certificates of insurance evidencing the
coverage required herein. Tenant shall be solely responsible for fire and
casualty insurance on Tenant's property on or about the Leased Premises. 7.
CONDITION OF PREMISES. Notwithstanding anything to the contrary in this
Agreement, if the Leased Premises are partially or in their entirety still under
construction at delivery of possession , Landlord covenants and agrees that the
Leased Premises will be constructed in accordance with the agreed upon plans
attached hereto and incorporated by reference as Exhibits B-D (the Site Plan".
Landlord will not take, cause to be taken, or consent to any action that
materially affects or could materially affect public access to, visibility of,
parking for, or use of the Leased Premises without the prior written consent of
Tenant. Landlord warrants that upon delivery of possession (a) Landlord's work
shall be substantially complete; (b) the sprinkler system, electrical system,
plumbing system, all other mechanical systems of the Leased Premises will be in
good order and condition with sufficient capacity to accommodate Tenant's
design; (c) the Leased Premises will be free from asbestos-containing materials;
(d) the Leased the Premises will be free from unused fuel tanks (including any
existing tanks which Tenant does not intend to use), contaminated soil, and
other hazardous materials; (e) all improvements to the Leased Premises as
detailed in the Site Plan will have been substantially completed and will have
been constructed in a good and workmanlike manner, using materials of
first-class quality; (f) Landlord will have received a final, permanent
certificate of occupancy for the Leased Premises permitting use of the Leased
Premises for Tenant’s intended use (a “Certificate of Occupancy”); (g) all
related construction debris, materials, equipment, and trailers will have been
removed from the Leased Premises or at least shall not be visible or interfere
with Tenant’s running of its business during normal work hours. 8. MAINTENANCE,
REPAIR AND ALTERATIONS. Landlord shall be responsible for repair and maintenance
of the building roof. All interior & exterior maintenance of the Tenant's space
and Elevator, shall be at the Tenant's expense. Should Tenant not fix any
problems within 30 days of notice of such needed maintenance, then Landlord may
immediately repair and add to Tenant's rent due. 9. COMPLIANCE WITII LAWS AND
REGULATIONS. Tenant shall, at its own expense, comply with all laws, orders, and
requirements of all governmental entities with reference to the use and
occupancy of the Leased Premises including but not limited to the Americans with
Disabilities Act. Tenant and Tenant's agents, employees and invitees shall fully
comply with any rules and regulations governing the use of the buildings or
other improvements to the leased premises as required by Landlord. Landlord may
make reasonable changes in such rules and regulations from time to time as
deemed advisable for the safety, care and cleanliness of the Leased Premises,
provided same are not in conflict with this lease. 10. ASSIGNMENT AND
SUBLETTING. Tenant may assign this lease or sublet all or part of the Leased
Premises, with Landlord's written approval, which may not be unreasonably
withheld, for another Office use only. 11. DESTRUCTION. In the event the Leased
Premises is partially damaged or destroyed or rendered partially unfit for
occupancy by fire or other casualty, Tenant shall give immediate notice to
Landlord. Landlord may repair the damage and restore the Leased Premises to
substantially the same condition as immediately prior to the occurrence of the
casualty. Such repairs shall be made at the Landlord's expense. Landlord shall
allow Tenant a proportionate abatement of reduction of rent during the time the
Leased Premises are partially unfit for occupancy. If the Leased Premises is
totally destroyed or deemed by the Landlord to be rendered wholly unfit for
occupancy by fire or other casualty, or if Landlord shall decide not to repair
or rebuild within sixty (60) days of casualty, this lease shall terminate and
the rent shall be paid to the time of such casualty. 12. 12.1 Landlord has good
title to the Leased Premises, subject only to Permitted Liens (defined below),
and has full right and authority to make this Lease and to perform as required
hereunder, and this Lease does not conflict with, and its execution by Landlord
will not result in a default or event of default under, any other agreement to
which Landlord is bound. Landlord will furnish to Tenant upon request evidence
reasonably satisfactory to Tenant of its title to the Leased Premises and
authority to execute this Lease. "Permitted Liens” means (a) current taxes not
past due, (b) utility easements, leases, and other agreements of record not
conflicting with Tenant's rights under this Lease, and (c) those priority
mortgages, deeds of trust, prime leases, or ground leases for which Tenant has
received a nondisturbance agreement from Landlord. 12.2 The Leased Premises are
zoned to allow their use as a matter of right for the use contemplated herein,
and Tenant's use of common facilities for access to the Leased Premises,
accessory automobile parking, signage, and service facilities contemplated by
this Lease shall not be prevented or materially impaired by any current zoning,
building, health, safety, environmental, or other governmental law or
regulation, or by any restriction, covenant, lease, or agreement entered into,
whether of record or not, and there are no agreements that would be binding upon
Tenant in connection with any construction or operations within the Leased
Premises; 12.3 There are no claims, causes of action, or other proceedings
pending or threatened in respect to the ownership, operation, or environmental
condition of Leased Premises or any part thereof (including disputes with
mortgagees, governmental authorities, utilities, contractors, adjoining land
owners, or suppliers of goods), except for claims that are fully insured and as
to which the insurer has accepted defense without reservation; 12.4. There is no
existing, pending, or contemplated, threatened, or anticipated (a) condemnation
of any part of the Leased Premises, (b) repaving, widening, change of grade, or
limitation on use of streets, roads, or highways abutting the Leased Premises,
(c) special tax or assessment to be levied against the Leased Premises, (d)
change in the zoning classification of the Leased Premises, or (e) change in the
manner of tax assessment of the Leased Premises; and 12.5 If the Leased Premises
are currently under construction or any construction is planned in connection
with the Leased Premises' future expansion as set forth in the architectural
drawings delivered to Tenant prior to the date hereof and giving rise to this
Lease, Landlord has obtained sufficient financing to complete such construction
and/or future expansion. 12.6 Quiet Enjoyment. If Tenant is not in default
beyond any applicable grace period, Tenant shall peaceably and quietly occupy
and enjoy the full possession and use of the Leased Premises and the use of the
common facilities as herein provided and for the purposes herein stated. If at
any time there is a breach or default of any of Landlord’s representatives,
warranties or agreements under this Section 12, or if for any other reason
Tenant is materially deprived of or impaired in the use and enjoyment of the
Leased Premises as herein provided, (a) the Rents and additional charges to be
paid by Tenant will equitably abated during any such period, and (b) at Tenant’s
election, the running of the Term will be suspended during such period, and the
expiration date of the Term (and Extended Terms as applicable) will be extended
for an amount of time equal to such period. If such period continues for more
than 30 days after notice from Tenant, Tenant may at its option terminate this
Lease by notice to Landlord while reserving all rights which Tenant may have for
Landlord's default under this Lease. Landlord acknowledges and agrees that
Tenant has leased the Leased Premises for the purpose of occupying an
attractive, professionally finished space that will reflect favorably upon
Tenant's reputation, and from which Tenant may peacefully conduct its business
(collectively, "Tenant's Expectations"). Tenant's quiet enjoyment of the Leased
Premises therefore depends upon the continued fulfillment of Tenant's
Expectations, and any material deterioration in the Leased Premises' conditions,
including the presence of structural or latent defects in or around the Leased
Premises, will be deemed to impair Tenant's quiet enjoyment of the Leased
Premises and, if any such condition shall continue for a period in excess of
thirty (30) days after Tenant has notified Landlord thereof, Landlord shall be
deemed in default under this Section and Tenant may, in its sole and absolute
discretion, terminate this Lease on not less than 60 days' prior written notice
to Landlord. 12.7 Subordination; Nondisturbance. If the Leased Premises are, as
of the date hereof, subject to any mortgage, trust deed, prime lease, or ground
lease, Landlord must provide Tenant with an agreement executed by such
lienholder, which shall assure Tenant's continued and undisturbed right to
possession of the Leased Premises and other rights granted under this Lease in
accordance with this Lease's terms and conditions. Such agreement must be
recordable with the applicable registry or office. In addition, Tenant agrees to
subordinate this Lease to any future mortgage, trust deed, or ground lease of
Landlord, provided any lienholder shall assure Tenant's continued and
undisturbed right to possession of the Leased Premises and other rights granted
under this Lease in accordance with this Lease's terms and conditions. Such
assurance must be recordable with the applicable registry or office. Landlord
hereby represents and warrants that, as of the date hereof, and for the 60 days
immediately following the date hereof, there is and will be no mortgage, trust
deed, prime lease, or ground lease encumbering the Leased Premises except
[indicate any encumbrances] 13. TENANT DEFAULT. If Tenant defaults in the
performance of any obligations or covenants herein, Landlord may enforce the
performance of this lease in any manner provided by law. This lease may be
terminated at Landlord's discretion if such default continues for a period of 10
days after Landlord notifies Tenant of such default and of Landlord's intention
to declare this lease terminated. Such notice shall be sent by Landlord to
Tenant at the Leased Premises by mail or otherwise. If Tenant has not completely
removed or cured default within the ten day period, this lease shall terminate.
Thereafter, Landlord or its agents shall have the right, without further notice
or demand, to enter the Leased Premises and remove all persons and property
without being deemed guilty of trespass and without waiving any other remedies
for arrears of rent or breach of contract. 14. LIEN. Landlord is granted an
express contractual lien, in addition to any lien provided by law, and a
security interest in all property of Tenant found on the Leased Premises to
secure the compliance by Tenant with all terms of this lease. In the event of
default, Landlord or his agents may peaceably enter the Leased Premises and
remove all property and dispose of same as Landlord shall see fit. 15.
INDEMNITY. Landlord and its employees and agents shall not be liable to Tenant
or Tenant's employees, patrons, visitors, invitees, or any other persons for any
injury to any such persons or for any damage to personal property caused by any
act, omission, or neglect of Tenant or Tenant's agents or of any other tenant of
the premises of which the Leased Premises is a part. Tenant agrees to indemnify
and hold Landlord and its employees and agents harmless from any and all claims
for such injury and damage, whether the injury occurs on or off the Leased
Premises. 16. SIGNS. Tenant shall not post or paint any signs at, on, or about
the Leased Premises or paint the exterior walls of the building except with
prior written consent of the Landlord. Landlord shall have the right to remove
any sign or signs in order to maintain the Leased Premises or to make any
repairs or alterations thereto. 17. TENANT BANKRUPTCY. If Tenant becomes
bankrupt or makes a voluntary assignment for the benefit of creditors or if a
receiver is appointed for Tenant, Landlord may terminate this lease by giving
Thirty (30) days written notice to Tenant of Landlord's intention to do so. 18.
CONDEMNATION. If the whole or any substantial part of the Leased Premises is
taken for any public or quasi-public use under any governmental law, ordinance
or regulation or by right of eminent domain or should the Leased Premises be
sold to a condemning authority under threat of condemnation, this lease shall
terminate and the rent shall be abated during the unexpired portion of the lease
effective from the date of the physical taking of the Leased Premises. 19.
BROKER’S FEE. See Special Provisions. 20. NOTICES. Notices to Tenant shall be by
emails to bill@digitaltmbine.com & ghen.laraya@digitaltmbine.com or mail to the
leased premises. Notices to Landlord shall be by email to tcalhoon@comcast.net
or 315 Lavaca St., Austin, Texas 78701. 21. DEFAULT BY LANDLORD. In the event of
breach by Landlord of any covenant, warranty, term or obligation of this lease,
the Landlord's failure to cure same or commence a good faith effort to cure same
within 30 days after written notice thereof by Tenant shall be considered a
default and shall entitle Tenant to terminate this lease. If any utility
services furnished by Landlord are interrupted and continue to be interrupted
despite the good faith efforts of Landlord to remedy same, Landlord shall not be
liable in any respect for damages to the person or property of Tenant or
Tenant's employees, agents, or guests, and same shall not be construed as
grounds for constructive eviction or abatement of rent. Landlord shall use
reasonable diligence to repair and remedy such interruption promptly. 22. ATM.
Tenant also to allow ATM to remain, but in a new location (see exhibit B). Power
and rear access to A1M to be provided by Tenant. 23. WAIVER OF BREACH The waiver
by Landlord of any breach of any provision of this lease shall not constitute a
continuing waiver or a waiver of any subsequent breach of the same or a
different provision of this lease. 24. TIME OF ESSENCE. Time is expressly
declared to be of the essence in this lease. 25. BINDING EFFECT. Subject to the
provisions of this lease pertaining to assignment of the Tenant's interest, all
provisions of this lease shall extend to and bind, or inure to the benefit of,
not only the parties to this lease but to each and every one of the heirs,
executors, representatives, successors, and assigns of Landlord or Tenant. 26.
RIGHTS AND REMEDIES CUMULATIVE. The rights and remedies by this lease agreement
are cumulative and the use of any one right or remedy by either party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance, or otherwise. 27. TEXAS LAW TO APPLY. This agreement shall
be construed under and in accordance with the laws of the State of Texas. 28.
LEGAL CONSTRUCTION. In case any one or more of the provisions contained in this
agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof and this agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein. 29. PRIOR AGREEMENTS SUPERSEDED. This agreement constitutes the sole and
only agreement of the parties to this lease and supersedes any prior
understandings or written or oral agreements between the parties respecting the
subject matter of this lease. 30. AMENDMENT. No amendment, modification, or
alteration of the terms hereof shall be binding unless it is in writing, dated
subsequent to the date hereof, and duly executed by the parties. 31. ATTORNEY'S
FEES. Any signatory to this lease agreement who is the prevailing party in any
legal proceeding against any other signatory brought under or with relation to
this lease agreement or this transaction shall be additionally entitled to
recover court costs, reasonable attorney fees, and all other out-of-pocket costs
of litigation, including deposition, travel and witness costs, from the
non-prevailing party. 32. SPECIAL PROVISIONS. 1.Tenant shall pay $20,000.00 1st
months rent on signing to Craig Brockman as paid rent. 2.Rent shall be, once
Tenant occupies space, $20,000.00 Monthly base rent + Taxes & Insurance escrow
monthly for the 1st year of this lease. Then, $22,500.00 Monthly base rent+
Taxes & Insurance escrow monthly for 2nd year of this lease. Then, $ 25,000.00
Monthly base rent+ Taxes & Insurance escrow monthly for the next five years of
this lease. Tenant is required to have an elevator maintenance contract &
Elevator operation may be limited at Landlord's sole discretion to 5am-9pm
daily. 3.For each day the space is not available to be occupied after October 1,
2015, Landlord will give Tenant a Free day of Base Rent & Tenant will not start
paying rent until space is available to occupy. 4.Plans for Tenants 2 story
approximately 7,288 square foot Office space to be attached, as Exhibits B, C
(floors not included in this lease space) & D, to this lease. All changes that
get approved by Landlord, that are the request of the Tenant, shall be paid for
by Tenant when billed by builder & Landlord may require Tenant to escrow amount,
at Landlord’s option. 5.Tenants interior plans to be attached to lease by
September 15, 2014 and approved by Landlord, which will not be unreasonably
withheld. 6.Space to be returned to Landlord at end of lease with normal wear
and tear & HVAC units all to be in good working order. 7.Landlord to have the
only ATM's at the building. 8.Landlord to pay Craig Brockman $ 25,000 on
signing. Tenant to pay 2nd & 3nl months base rent to Craig Brockman, and shall
count as paid base rent to Landlord. 9.Digital Turbine, Inc. personally
guarantees this lease & Tenant has one 3 year option to renew at $ 28,750.
Monthly base rent + Taxes & Insurance escrow monthly for the entire 3 years of
this option, that must be exercised in writing 180 days before the end of the
initial term of this Lease would end. Any of Landlord's Lease's of more than 1
year for the remainder of building's space's shall be offered to Digital
Turbine, Inc. with a 5 day first Right of Refusal & Same if building is offered
For Sale. EXECUTED this Day of August, 2014 TENANTLANDLORD

